Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 the phrase “installing the cement sheath, including the cement material properties”, it’s not clear for Examiner how to install the material properties” into formation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et.al., (US Pub.20170096874) in view of Lecampion et.al., (US Pub.20150218925).
         Regarding Claim 1, Parsons disclose a method, comprising:
      performing a field scale analysis on a formation surrounding a wellbore to output boundary conditions comprising:  a pore pressure of the formation (para [0049], where inputting wellbore conditions may include iii) pore pressure of the formation); and 
             performing a wellbore scale analysis based on the boundary conditions (para [0100], where conducting experiments with boundary conditions, and further in para [0106], where finite elements technique for solving these coupled PDEs for the geometry and boundary conditions of a cement body is described, such as a well-cement sheath) where [0104], where the step of simulating mechanical loading on a formed cement sheath. Mechanical loading may include expansion or contraction of the casing due to changes in well pressure (pressure test, fluid swap, stimulation, production) and changes in formation stress caused by creep or subsidence. At a specified depth, the increment of stress caused by mechanical loading is added to the initial stress in order to determine the total stress in the cement sheath, e.g., expansion or construction of a casing relates to the boundary conditions), a wellbore scale model, wellbore conditions, and cement material properties (para [0051], “A model of the wellbore and the cement body can be constructed using some or all of these cementing operation parameters and wellbore conditions“ and where cementing operation parameter, i.e. cement material properties, and wellbore conditions…due to well operations or changes in formation stress) to output an indication (e.g. see paragraph [0046]) of stress applied over time to a cement sheath within the wellbore (Claim 18, where stress is determine as a function of time; Claim 25, where determining a stress for the cement sheath within the wellbore by simulating hydration of the cement sheath from a time of placement to a time of set using a plurality of cementing operation parameters and a plurality of wellbore conditions,);
     determining cement material properties of the cement sheath to withstand the stress applied over time outputted by the wellbore scale analysis (para [0050]-[0052], where model of the wellbore and the cement body can be constructed using some or all of these cementing operation parameters and wellbore conditions; modified cementing operation parameters …such as by changing the type of cement, adding a hydration retarder or accelerant adding a structural modifier and paragraph [0052] “the cementing operation parameters may be tested using the model created and repeating 402-404 to verify that the modified cementing operation parameters are below the failure criteria“, i.e. withstand the stress applied over time); and
     installing the cement sheath, including the cement material properties, within the wellbore (para [0009], where cementing operation in which cement is installed in an annular region created between a borehole and an installed casing).
Parsons does not disclose
 a three-dimensional movement of the formation.
Lecampion disclose a three-dimensional movement of the formation (Fig. 2, para [0012], where is a schematic three dimensional diagram of a cement block with both axial and transverse fractures, where the fractures indicate movement).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a three-dimensional movement of the formation as taught by Lecampion into Parsons, in order to characterize cement failures so that cement structures can be optimized.

       Regarding Claim 2, Parsons and Lecampion disclose the method of claim 1, wherein the three-dimensional movement of the formation comprises an axial movement of the formation, a lateral movement of the formation, or both.
Lecampion disclose the three-dimensional movement of the formation comprises an axial movement of the formation (Fig. 2, para [0012], where is a schematic three dimensional diagram of a cement block with both axial and transverse fractures).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a three-dimensional movement  comprises an axial movement of the formation as taught by Lecampion into Parsons, in order to visually analyzing cement is extension in formation in axial direction. Therefore is more accurately perform the cementing operation in accurate formation space.

       Regarding Claim 3, Parsons and Lecampion disclose the method of claim 1, wherein the field scale analysis is based on a field scale model and formation material properties, and wherein the field scale model is based on field geometry and production loads, injection loads, or fracturing loads at the wellbore and a neighboring well (para [0037] and [0040], where changes that occur during cement hydration include volume changes due to chemical shrinkage in which the volume of water decreases as it is bound into cement hydration products; and further in para [0040], where internal volume reduction associated with the reaction between cement and water in hydrating cement paste is referred to herein as “chemical shrinkage.” The physical and chemical changes inside the curing cement can cause pore pressure changes, deformation, induced stresses, and lead to premature failure of the cement sheath depending on the surrounding environment, where pore pressure changes corresponds to production load).
     
       Regarding Claim 5, Parsons and Lecampion disclose the method of claim 1, wherein the wellbore conditions comprise wellbore geometry and wellbore construction and completion loads (para [0037] and [0040], where changes that occur during cement hydration include volume changes (i.e. wellbore geometry) due to chemical shrinkage in which the volume of water decreases as it is bound into cement hydration products; and further in para [0040], where internal volume reduction associated with the reaction between cement and water in hydrating cement paste is referred to herein as “chemical shrinkage.” The physical and chemical changes inside the curing cement (i.e. wellbore construction) can cause pore pressure changes, deformation, induced stresses (i.e. completion loads), and lead to premature failure of the cement sheath depending on the surrounding environment).

        Regarding Claim 6, Parsons and Lecampion disclose the method of claim 1, further Parsons disclose the wellbore scale analysis is further based on casing material properties (para [0050], where cementing operation parameters may include: (iii) casing dimensions, (iv) mechanical properties of the casing).

        Regarding Claim 7, Parsons and Lecampion disclose the method of claim 1, Parsons further disclose:
     designing a cement mixture of the cement sheath based on the cement material properties (para [0052], where modified cementing operation parameters (e.g., modified cement composition, casing dimensions, and/or well operations) may be designed, such as by changing the type of cement, adding a hydration retarder or accelerant, adding a structural modifier (at 407), e.g., modifying cement composition based on the stress such that the cement sheath is fail is identical to designing a cement mixture based on properties cement material).

        Regarding Claim 8, Parsons and Lecampion disclose the method of claim 1, Parsons further disclose the pore pressure and dimensional movement of the formation are variable over time based on expected production loads, injection loads, or fracturing loads of the wellbore (para [0104], where mechanical loading may include expansion or contraction of the casing due to changes in well pressure (pressure test, fluid swap, stimulation (i.e. fracturing loads), production) and changes in formation stress caused by creep or subsidence,).
Parson does not disclose three-dimensional movement.
Lecampion disclose a three-dimensional movement (Fig. 2, para [0012], where is a schematic three dimensional diagram of a cement block with both axial and transverse fractures, where the fractures indicate movement).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a three-dimensional movement of the formation as taught by Lecampion into Parsons, in order to see how the cement is extending in formation in all direction.

         Regarding Claim 9 and 16, Parsons disclose a non-transitory computer-readable medium that includes instructions that are executable by a processing device to perform operations comprising:
      performing a field scale analysis on a formation surrounding a wellbore to output boundary conditions comprising:
      a pore pressure of the formation (para [0049], where inputting wellbore conditions may include iii) pore pressure of the formation); 

   performing a wellbore scale analysis based on the boundary conditions (para [0100], where conducting experiments with boundary conditions, and further in para [0106], where finite elements technique for solving these coupled PDEs for the geometry and boundary conditions of a cement body is described, such as a well-cement sheath), a wellbore scale model, and cement material properties (para [0051], “A model of the wellbore and the cement body can be constructed using some or all of these cementing operation parameters and wellbore conditions“ and where cementing operation parameter, i.e. cement material properties, and wellbore conditions…due to well operations or changes in formation stress) to output an indication (e.g. see paragraph [0046]) of stress applied over time to a cement sheath within the wellbore (Claim 18, where stress is determine as a function of time; Claim 25, where determining a stress for the cement sheath within the wellbore by simulating hydration of the cement sheath from a time of placement to a time of set using a plurality of cementing operation parameters and a plurality of wellbore conditions);
     calibrating the cement material properties of the cement sheath to withstand the stress applied over time outputted  by the wellbore scale analysis (para [0033], where the cement composition may be modified (i.e. calibrating the cement material properties) by providing a cement additive or other structural modifiers to increase the durability (i.e.to withstand the stress applied over time) of the final cement sheath so that it is below the failure criteria and less likely to fail; para [0052], where modified cementing operation parameters (e.g., modified cement composition, casing dimensions, and/or well operations); and
    outputting the calibrated cement material properties usable to design a cement mixture for the cement sheath (para [0046], where wellbore conditions by modifying cement set times or structural properties using model outputs and paragraph [00427] the stress criteria, i.e. the stress applied over time outputted by the wellbore scale analysis).
Parsons does not disclose a three-dimensional movement of the formation.
Lecampion disclose a three-dimensional movement of the formation (Fig.2, para [0012], where is a schematic three dimensional diagram of a cement block with both axial and transverse fractures, where the fractures indicate movement of the formation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a three-dimensional movement of the formation as taught by Lecampion into Parsons, in order to visually analyze cement extension in the formation. Therefore the cementing operation will be more accurately performed. 

  Regarding Claims 13 and 20, Parsons and Lecampion disclose the method of claim 9 and 16. Parsons further disclose wherein the wellbore scale model is based on 
wellbore geometry and wellbore construction and completion loads (para [0037] and [0040], where changes that occur during cement hydration include volume changes (i.e. wellbore geometry) due to chemical shrinkage in which the volume of water decreases as it is bound into cement hydration products; and further in para [0040], where internal volume reduction associated with the reaction between cement and water in hydrating cement paste is referred to herein as “chemical shrinkage.” The physical and chemical changes inside the curing cement (i.e. wellbore construction) can cause pore pressure changes, deformation, induced stresses (i.e. completion loads), and lead to premature failure of the cement sheath depending on the surrounding environment).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et.al., (US Pub.20170096874) in view of Lecampion et.al., (US Pub.20150218925), as applied above and further in view of Jandhyala et.al., (US Pub.2017/0183964).
       Regarding Claim 10, Parsons and Lecampion disclose the non-transitory computer-readable medium of claim 9, but do not disclose the wellbore scale analysis is performed on a single layer of the formation.
Jandhyala disclose the wellbore scale analysis (para [0014], where optimize cement sheath mechanical properties for cementing single and intercalated salt zones in a wellbore in a subterranean salt formation using customized geometric modeling and analysis of the wellbore construction process) is performed on a single layer of the formation (para [0015], where optimize cement sheath mechanical properties for cementing single and intercalated salt zones in a wellbore in a subterranean salt formation using customized geometric modeling and analysis of the wellbore construction process… the methods described herein take into account the varying wellbore loads that may be present at a location or along a length of a wellbore where a single salt, intercalated salt layers, and/or any geological material layers therebetween or flanking such single or intercalated salt layers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a scale analysis is performed on a single layer of the formation, as taught by Jandhyala in combination with Parsons and Lecampion in order to perform the particular properties analysis.

Claims 4, 11, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et.al., (US Pub.20170096874) in view of Lecampion et.al., (US Pub.20150218925), as applied above and further in view of Hsu et.al., (US Pub.2011/0166843).
   
          Regarding Claim 4, Parsons and Lecampion disclose the method of claim 1, but does not disclose the field scale analysis uses a Cam-Clay type model to represent formation layers that exhibit pore compaction.
Hsu disclose he field scale analysis uses a Cam-Clay type model to represent formation layers that exhibit pore compaction (para [0105], where determine failure properties so as to map the rock in a Mohr Coulomb or Drucker-Prager analysis ...Other "critical state" models such as the Cam-clay model are known and may also be used; examiner notes that the Cam-clay model represents volume change in clay soil and therefore necessarily also represents formation layers that exhibit pore compaction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use a Cam-Clay type model, as taught by Hsu in combination with Parsons and Lecampion in order to easily and persuasively analyses the layers formation.

          Regarding Claim 11 and 19, Parsons and Lecampion disclose the non-transitory computer-readable medium/ the computing system of claims 9 and 16 correspondently, but does not disclose the field scale analysis uses a Cam-Clay type model to represent porous formation layers that exhibit pore compaction and a Mohr-Coulomb model or a Drucker-Prager model to represent nonporous formation layers that exhibit volume conservation.
Hsu disclose the field scale analysis uses a Cam-Clay type model to represent porous formation layers that exhibit pore compaction (para [0105], where determine failure properties so as to map the rock in a Mohr Coulomb or Drucker-Prager analysis ...Other "critical state" models such as the Cam-clay model are known and may also be used; examiner notes that the Cam-clay model represents volume change in clay soil and therefore necessarily also represents formation layers that exhibit pore compaction) and a Mohr-Coulomb model or a Drucker-Prager model to represent nonporous formation layers that exhibit volume conservation (para [0105], where determine failure properties so as to map the rock in a Mohr Coulomb or Drucker-Prager analysis ...Other "critical state" models such as the Cam-clay model are known and may also be used; examiner notes that the Cam-clay model represents volume change in clay soil and therefore necessarily also represents formation layers that exhibit pore compaction, and the Mohr-Coulomb model is used for nonporous granular materials that exhibit volume conservation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use a Cam-Clay type model and a Mohr-Coulomb model or a Drucker-Prager model, as taught by Hsu in combination with Parsons and Lecampion in order to easily and persuasively  analyses the formation rock  properties.

          Regarding Claim 14, Parsons and Lecampion disclose the non-transitory computer-readable medium of claim 9, wherein the field scale analysis is based on a field scale model and formation material properties, but does not disclose the formation material properties comprise tensile strength of the formation, compressive strength of the formation, Young’s modulus of the formation, Poisson’s ratio of the formation, or any combination thereof.
 Hsu disclose the formation material properties comprise tensile strength of the formation, compressive strength of the formation, Young’s modulus of the formation, Poisson’s ratio of the formation, or any combination thereof (para [0105], where determine failure properties so as to map the rock in a Mohr Coulomb or Drucker-Prager analysis. Such analyses may provide Young's modulus, Poisson's ratio, Lame' constants, rock density and other rock properties that may be calculated according to formulae known by those skilled in the art of geomechanics).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use a Young’s modulus of the formation, Poisson’s ratio of the formation, as taught by Hsu in combination with Parsons and Lecampion in order to easily and persuasively analyze the formation layers properties.

         Regarding Claim 18, Parsons and Lecampion disclose the computing system of claim 16, but do not disclose the pore pressure of the formation layers and the three-dimensional movement of the formation layers vary over time based on production loads of the wellbore.
 Hsu disclose the pore pressure of the formation layers and the three-dimensional movement of the formation layers vary over time based on production loads of the wellbore (Fig.3 and 10, para [0174], where layers creates stress on the wellbore 805 and associated production equipment. What may not be intuitive is that at the depth in the subsurface strata 810 where layers undergoing compaction and layers undergoing dilation meet, the degree of stress imposed on the wellbore 805 and associated production equipment is the greatest).
Examiner assumes that stratum deformation of the Fig. 2 will be reflected on the three-dimension representation (Fig. 3) of the plurality of rock layers under degree of stress imposed on the wellbore.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the pore pressure of the formation layers and the three-dimensional movement of the formation layers vary over time, as taught by Hsu in combination with Parsons and Lecampion in order to more persuasively  analyze the formation layers deformation. Therefore it’s will be more accurately analyze the layers behavior under wellbore stress in particular location.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et.al., (US Pub.20170096874) in view of Lecampion et.al., (US Pub.20150218925), as applied above and further in view of Santra et.al., (US Pub.20100212892).
         Regarding Claim 12,  Parsons and Lecampion disclose the non-transitory computer-readable medium of claim 9. Parsons further teaches wherein calibrating the cement material properties of the cement sheath to withstand the stress applied over time comprises calibrating the cement material properties to withstand the stress applied over the wellbore (para [0033], where modeling results may indicate that stress in the cement sheath exceeds a measured or known failure criteria and therefore is likely to fail (e.g., fracture, fail in shear, or develop a microannulus). Then, the cement composition may be modified by providing a cement additive or other structural modifiers to increase the durability of the final cement sheath so that it is below the failure criteria and less likely to fail)
Parsons and Lecampion does not disclose a production lifespan of the wellbore.
Santra discloses a production lifespan of the wellbore(para [0083], where set cement sheath to withstand cyclical stresses associated occurring during the life of the wellbore may be enhanced by the ability of cement composition to expand upon hydration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to apply stress over production lifespan of the wellbore, as taught by Santra in combination with Parsons and Lecampion in order to increase the production life of the wellbore.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et.al., (US Pub.20170096874) in view of Lecampion et.al., (US Pub.20150218925), as applied above and further in view of Yang et.al., (US Pub.2013/0118808).
      Regarding Claim 17, Parsons and Lecampion disclose the computing system of claim 16, but does not disclose the formation layers are determined based on logging while drilling operations, measurement while drilling operations, or both.
Yang disclose the formation layers are determined based on logging while drilling operations, measurement while drilling operations, or both (para [008], where Acoustic sensor data can be relayed to a measurement-while-drilling (MWD) or logging-while-drilling (LWD) tool, which either relays data via a wireline running inside the drilling string to the MWD/LWD tool at the surface, or through a borehole acoustic telemetry system which translates an acoustic signal through the drilling string or through the adjacent formation layers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine the formation layers, as taught by Yang in combination with Parsons and Lecampion in order to more effectively analyze the formation behavior in different layers at the cement sheath. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

 Lecampion et.al., (US Pub.2015/0218925) disclose scale the defect length and spatial position be the wellbore radius. We scale the stresses and pressure using the critical stress intensity factor  and the square root of the characteristic length of the problem the wellbore radius. 
Levitan disclose (US Pub.2011/0040536) disclose the spatial coordinated are scaled by a length scaling factor corresponding to the wellbore radius.
Ramakrishnan et.al., (US Pub.2009/0250209) discloses  para [0027], where time scale, however, pressure at the probe is well established because much of the pressure drop occurs within a few probe radii. Since the cement thickness is several probe radii, it is convenient to consider a hemispherical pore volume of V.sub.c=.phi.2/3.pi.l.sub.c.sup.3 of the cement adjacent the probe for comparison with the volume. 

  Regarding Claim 15, The closest prior art of the records does not disclose or render obvious field scale analysis is performed on the formation within a 5 km radius of the wellbore, and the wellbore scale analysis is performed on the formation within a wellbore scale radius of the wellbore, wherein the wellbore scale radius is 50 times a wellbore radius of the wellbore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862